--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications, Inc. 8-K [careview-8k_042611.htm]
 
 
Exhibit 10.80

 
 
FOR IMMEDIATE RELEASE
SYMBOL:   CRVW
April 25, 2011
TRADED:   OTC QB



CAREVIEW COMMUNICATIONS, INC. CLOSES $20 MILLION
SENIOR SECURED CONVERTIBLE NOTES WITH
HEALTHCOR GROUP


FOR IMMEDIATE RELEASE – April 25, 2011 -- Lewisville, TX -- CareView
Communications, Inc. ("CareView" or the "Company") (OTC QB: CRVW), an
information technology provider to the healthcare industry, announced that it
has closed a $20 million financing with funds managed by HealthCor Partners
Management, L.P. and HealthCor Management, L.P. (together, "HealthCor").  The
financing involved the issuance of senior secured convertible notes in the
aggregate principal amount of $20 million together with common stock purchase
warrants. HealthCor is a leading investment manager in the healthcare and life
sciences sectors.


CareView's President, Steven G. Johnson, stated: "We have been exploring
business opportunities with HealthCor for some time now and are eager to move
forward in our new partnership with them.  HealthCor's extensive knowledge of
the healthcare industry and its service providers will enable CareView to
quickly achieve its goals to be an industry leader for healthcare technology. We
are extremely gratified that HealthCor has chosen to align itself with us for
the long term."


Johnson further stated:  "This is a huge step and a significant component for
CareView to be in a position to move the Company into profitability. With the
HealthCor funding in place and a strong sales pipeline, CareView now has the
necessary elements to execute on its business plan.  It is our intent to
leverage this transaction to fund further growth without additional near-term
dilution to the shareholders."


HealthCor's Senior Managing Director, Jeffrey C. Lightcap, stated: "We are very
excited to be able to play a part in helping CareView move forward to capture
their targeted market. CareView's technology provides a much-needed service and
stands to revolutionize the way that most hospitals provide patient care."


The CareView System™ is a high-speed data network system that can be deployed in
healthcare facilities using the facility's existing cable television
infrastructure.  This network supports the Room Control Platform located in each
room with its complementary suite of software applications designed to
streamline workflow and improve value-added services.  The Room Control Platform
is a microprocessor-based system consisting of a hard disk drive, cable modem,
NTSC infrared camera and related controls, microphone, USB ports, wireless
keyboard and wireless remote control. It allows real-time bedside and
point-of-care video monitoring and recording designed to improve efficiency
while limiting liability for healthcare facilities.


About CareView Communications, Inc.
CareView has created a proprietary high-speed data network system that can be
deployed throughout a healthcare facility using the existing cable television
infrastructure.  This network supports CareView’s Room Control Platform (RCP)
and complementary suite of software applications designed to streamline workflow
and improve value-added services offered to customers.  Real-time bedside
monitoring and point-of-care video monitoring and recording improve efficiency
while limiting liability, and entertainment packages and education enhance
quality of stay.  This technology may also act as an interface gateway for other
software systems and medical devices moving forward.  CareView is dedicated to
working with all types of hospitals, nursing homes, adult living centers and
selected outpatient care facilities domestically and internationally.  Corporate
offices are located at 405 State Highway 121 Bypass, Suite B-240, Lewisville,
Texas, 75067. Questions may be directed to John R. Bailey, Chief Financial
Officer at (972) 943-6050. More information about the Company is available on
the Company’s website at www.care-view.com.

 
 

--------------------------------------------------------------------------------

 
 
About HealthCor
HealthCor's private equity funds, with approximately $300 million of assets
dedicated to private equity, invest primarily in later-stage development and
growing mid-sized companies across all sectors of the healthcare and life
sciences industry.
 
 
This press release shall not constitute an offer to sell or a solicitation of an
offer to buy securities of CareView Communications, Inc. Certain statements in
this release and other written or oral statements made by or on behalf of the
Company are “forward looking statements” within the meaning of the federal
securities laws.  Statements regarding future events and developments and our
future performance, as well as management’s expectations, beliefs, plans,
estimates or projections relating to the future are forward-looking statements
within the meaning of these laws.  The forward-looking statements are subject to
a number of risks and uncertainties including market acceptance of the Company’s
services and projects and the Company’s continued access to capital and other
risks and uncertainties. The actual results the Company achieves may differ
materially from any forward-looking statements due to such risks and
uncertainties.  These statements are based on our current expectations and speak
only as of the date of such statements.  The Company undertakes no obligation to
publicly update or revise any forward-looking statement, whether as a result of
future events, new information or otherwise.  
# # #